NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 19-2672
                                       ___________

                                JAMES A. CARSON, JR.,
                                                  Appellant

                                             v.

               DETECTIVE JESSICA M. AURAND, in her individual and
     official capacity as a detective for Mifflin County Regional Police Department;
                                     JOHN DOES 1-10
                       ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                         (D.C. Civil Action No. 1-17-cv-01263)
                        District Judge: Honorable Yvette Kane
                      ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                November 10, 2020
           Before: GREENAWAY, JR., KRAUSE and BIBAS, Circuit Judges

                            (Opinion filed December 9, 2020)
                                       _________

                                        OPINION*
                                        _________
PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Pro se appellant James Carson, Jr., appeals from an order granting summary

judgment to the defendant. We will affirm the District Court’s judgment.

                                             I.

       With the assistance of counsel, Carson filed a complaint against Detective Jessica

Aurand, the Mifflin County Regional Police Department, Mifflin County, and several

John Doe defendants under 42 U.S.C. § 1983, as well as various state laws. After Mifflin

County moved to dismiss the complaint, Carson filed an amended complaint naming only

Aurand and “John Does 1-10,” and claiming malicious prosecution under the Fourth

Amendment and state law. Aurand is the Department’s only police detective.

       Carson’s claims arose from his prosecution for the alleged sexual assault of his

minor niece, “S.W.,” who lived with Carson and his girlfriend for several weeks in 2013.

The following year, S.W. disclosed to Dauphin County Children and Youth Services

(“DCCYS”) that she had been sexually assaulted. She contacted DCCYS on three

separate occasions, identifying first her father, then her mother, and then Carson as her

abusers. In January 2015, Mifflin County Children and Youth Services (“MCCYS”) sent

a report to Aurand describing S.W.’s allegations and naming Carson as the alleged

perpetrator. Aurand initiated an investigation. Thereafter, MCCYS conducted a medical

examination of S.W.—which revealed no evidence of an assault or previous

intercourse—as well as a forensic interview. Aurand observed the interview, during



                                             2
which S.W. made several statements that identified Carson by name and described the

alleged incident in detail.

       Carson was arrested in March 2015 pursuant to a warrant obtained by Aurand. He

was charged with Rape of a Child, Statutory Sexual Assault, Involuntary Deviate Sexual

Intercourse, and Aggravated Indecent Assault on a Child, but he was acquitted of all

charges. He subsequently sued Aurand, alleging malicious prosecution. Aurand moved

for summary judgment, arguing, among other things, that that she was entitled to

judgment as a matter of law. The District Court granted Aurand’s motion, reasoning that

because Aurand had probable cause to arrest Carson that there was no constitutional

violation, and, besides, that Aurand was immune from suit.1 Carson appealed.

                                            II.

       We have jurisdiction under 28 U.S.C. § 1291. We review the grant of summary

judgment de novo, applying the same standard as the District Court. See Blunt v. Lower

Merion Sch. Dist., 767 F.3d 247, 265 (3d Cir. 2014). Summary judgment is proper if,

viewing the record in the light most favorable to Carson, there is no genuine issue of

material fact and Aurand is entitled to judgment as a matter of law. See Fed. R. Civ. P.

56(a); Giles v. Kearney, 571 F.3d 318, 322 (3d Cir. 2009). Aurand is entitled to


1
  The District Court also terminated the John Doe defendants from the case, noting that
discovery had not revealed any additional defendants. We will not review this ruling
because Carson does not challenge it on appeal. See In re Wettach, 811 F.3d 99, 115 (3d
Cir. 2016) (holding that arguments not developed in an appellant’s opening brief are
forfeited).
                                             3
judgment as a matter of law if Carson failed to make a sufficient showing on an essential

element of his case. See Holloway v. Att’y Gen. of U.S., 948 F.3d 164, 168 n.1 (3d Cir.

2020).

                                               III.

         To make a claim for malicious prosecution under both federal and state law,

Carson must show, among other things, that Aurand initiated the proceeding against him

without probable cause. See Allen v. N.J. State Police, 974 F.3d 497, 502 (3d Cir. 2020)

(federal law); Merkle v. Upper Dublin Sch. Dist., 211 F.3d 782, 791 (3d Cir. 2000) (state

law). Because the undisputed evidence shows that Aurand had probable cause to arrest

Carson, his malicious prosecution claim fails.

         Probable cause “exists when the facts and circumstances within the arresting

officer’s knowledge are sufficient in themselves to warrant a reasonable person to believe

that an offense has been or is being committed by the person to be arrested.” Merkle, 211

F.3d at 788 (internal quotation marks omitted). A plaintiff arrested on a valid warrant2

must make two showings to challenge probable cause: (1) that the officer, with at least a

reckless disregard for the truth, made false statements or omissions in the warrant

application, and (2) that those statements or omissions were necessary to the finding of

probable cause. See Andrews v. Scuilli, 853 F.3d 690, 697 (3d Cir. 2017).




2
    Carson does not challenge the validity of his arrest warrant.
                                               4
       Carson’s argument that Aurand’s investigation was unconstitutional because it

was limited to her interview with S.W. is unavailing. “When a police officer has received

a reliable identification by a victim of his or her attacker, the police have probable cause

to arrest.” Sharrar v. Felsing, 128 F.3d 810, 818 (3d Cir. 1997), abrogated on other

grounds by Curley v. Klem, 499 F.3d 199 (3d Cir. 2007). Thus, S.W.’s identification of

Carson was sufficient to provide probable cause. See Aurand Dep., ECF No. 32-6 at 25–

26 (explaining that Aurand believed S.W. to be credible).

       Moreover, the record evidence shows that Aurand made no reckless or material

factual omissions in obtaining the arrest warrant. During the preliminary hearing, she

admitted that her investigation consisted solely of her observation of S.W.’s interview,

despite knowing about S.W.’s medical examination. See ECF No. 36-5 at 14. Aurand

stated in her deposition that, in her professional experience, it is not uncommon for

children (who heal faster than adults) to show no signs of sexual abuse upon examination,

especially when the exam is conducted more than a year past the date of the alleged

abuse. See, e.g., ECF No. 32-6 at 24–25. Thus, she considered the medical examination

to be inconclusive, rather than exonerating, evidence. This interpretation was

corroborated by the medical examiner. See ECF No. 46 at 99–100.

       Carson’s other arguments are likewise without merit. The facts that Carson was

arrested without DNA evidence, that Aurand did not speak to certain witnesses, and that

there were other possible suspects at the time Carson was arrested do not negate Aurand’s

                                              5
reasonable belief that he had committed the alleged offense. Orsatti v. N.J. State Police,

71 F.3d 480, 484 (3d Cir. 1995) (explaining that “for Fourth Amendment purposes, the

issue is not whether the information on which police officers base their request for an

arrest warrant resulted from a professionally executed investigation; rather, the issue is

whether that information would warrant a reasonable person to believe that an offense

has been or is being committed by the person to be arrested”). Nor does the record

support Carson’s assertions that Aurand stated under oath that she knew that he was

innocent before arresting him and that the Mifflin County Police Department sent him a

“threatening letter.” Carson Br. at 2.3

                                                IV.

       For the above reasons, we will affirm the judgment of the District Court.




3
  Because we agree with the District Court that Carson’s claim is meritless, we need not
reach the question whether Aurand is protected by qualified immunity.
                                            6